Annex 3



Exhibit 10.4.4


AMENDMENT FOUR
CONAGRA FOODS, INC. AMENDED AND RESTATED
VOLUNTARY DEFERRED COMPENSATION PLAN
(January 1, 2009 Restatement)
This Amendment Four to the ConAgra Foods, Inc. Amended and Restated Voluntary
Deferred Compensation Plan (the “Plan”) is adopted by ConAgra Foods, Inc. (the
“Company”) and is effective on the execution date below.
RECITALS
1.     Initial capitalized terms that are not otherwise defined herein shall
have the meaning ascribed to such terms in the Plan.
2.    The Company desires to amend the Plan to permit Employer contributions.
AMENDMENT
1.    Section 1.5 is deleted in its entirety, and subsequent Sections are
renumbered accordingly:
    
2.    The first paragraph of Section 3.2 is revised as follows:


3.2.    Employer Matching Contributions. Effective January 1, 2014, the Employer
will credit, at the end of each Plan Year, an eligible Participant’s Account
with Employer Matching Contributions equal to a dollar for dollar match, limited
to 6% of compensation earned by the Participant and paid by the Employer in
excess of the Code Section 401(a)(17) limitation. The amount of each Employer
Matching Contribution shall be automatically reduced by any applicable Federal
Insurance Contributions Act tax (or other applicable tax) at the time such
contribution is made. Examples: (1) If a Participant receives total cash
compensation of $300,000 in 2014, and she deferred $20,000 for 2014, she would
receive an Employer Matching Contribution (assuming the Code Section 401(a)(17)
limitation for 2014 is $255,000) of $2,700 (6% of $45,000); (2) If the
Participant, in the first example, only deferred $900 for 2014, she would
receive an Employer Matching Contribution of $900 (2% of $45,000).




--------------------------------------------------------------------------------



3.    The first paragraph of Section 3.3 is revised as follows:


3.3.    Employer Non-elective Contributions. The Employer will credit to each
actively employed Participant’s Account, at the end of each Plan Year (i.e.,
such amount will be credited as of December 31 of each Plan Year), with Employer
Non-elective Contributions equal to three percent (3%) of an eligible
Participant’s normal compensation and short term incentive in excess of the Code
Section 401(a)(17) limitation in effect for such Plan Year; provided, however,
that an Employer Non-elective Contribution equal to nine percent (9%) of an
eligible Participant’s normal compensation and short term incentive in excess of
the applicable Code Section 401(a)(17) limitation will instead be made for the
2013 Plan Year and such amount will be credited to Participants’ Accounts as of
December 31, 2013. If a Participant is hired after December 31, 2013, and not
permitted to make Compensation Deferral Contributions in the first year of hire,
an Employer Non-elective Contribution equal to nine percent (9%) of such
Participant’s normal compensation and short term incentive in excess of the
applicable Code Section 401(a)(17) limitation will be made for such Participant
in his/her first Plan Year of participation, and such amount will be credited to
the Participant’s Account as of the end of such first Plan Year.


The amount of each Employer Non-elective Contribution shall be automatically
reduced by any applicable Federal Insurance Contributions Act tax (or other
applicable tax) at the time such contribution is made. Compensation, for
purposes of calculating Employer Non-elective Contributions, shall be defined in
the same manner as the term “Pay” is defined in the ConAgra Foods, Inc. Pension
Plan for Salaried Employees (#009).


4.    Article IV is revised in its entirety to read as follows:


ARTICLE IV


VESTING


4.1.    Compensation Deferral Contributions. Each Participant shall have a fully
100% vested and nonforfeitable interest in his or her Compensation Deferral
Contributions at all times.
4.2.    Employer Contributions. Unless the Employer determines otherwise with
respect to a Participant, each Participant shall have a fully 100% vested and
nonforfeitable interest in his or her Employer Matching Contributions and
Employer Non-elective Contributions when such contributions are credited to
Participants’ Accounts.
    
IN WITNESS WHEREOF, this Amendment Four is executed this _21_ day of__May___,
2013, but effective as of the date set forth herein.
CONAGRA FOODS, INC.


By: /s/ Nicole B. Theophilus    
Name: Nicole B. Theophilus
Position: SVP Human Resources



    